Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 OCTOBER 29, 2013 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS STRONG THIRD QUARTER PERFORMANCE Jasper, Indiana - October 29, 2013 German American Bancorp, Inc. (NASDAQ: GABC) today reported another period of exceptionally strong performance during the third quarter.During the quarter ended September 30, 2013, German American’s reported net income of $6.5 million, or $0.51 per share, representing an increase of approximately 3% above the net income of $6.3 million, or $0.50 per share, reported in the third quarter of 2012.On a year-to-date basis, 2013 net income was $18.8 million, or $1.48 per share, which was approximately a 5% improvement, over the $17.9 million, or $1.41 per share, reported for the first nine months of 2012. As compared to the third quarter results in the prior year, this year’s earnings were positively affected by a nearly $800,000, or approximately 5%, increase in net interest income. This net interest income improvement was driven primarily by continued growth within the Company’s loan portfolio, as end of period total loans, exclusive of loans held for sale, increased by $116 million, or approximately 10%, in 2013 relative to loans outstanding as of September 30, 2012.On a linked quarter basis, total end of period loans in the current quarter increased by approximately $40 million, which represents a 12% annualized growth rate, from the second quarter of the current year. Further enhancing the Company’s third quarter 2013 earnings was a $400,000 negative provision for potential loan losses, which was a $1.0 million reduction compared to the $640,000 of expense recorded as the provision for potential loan losses during the third quarter of 2012.This change in provision for loan losses was related to a continued improvement in the Company’s asset quality metrics, as the Company’s historically strong level of asset quality showed further improvement during the quarter.As of September 30, 2013, the ratio of German American’s non-performing assets to total assets and the ratio of its non-performing loans to total loans have declined to pre-recessionary levels. The Company’s quarterly year-over-year performance was also reflective of a $143,000 increase in trust and investment product fees, as well as a $328,000 decrease in net gains from the sale of residential mortgage loans, and a $170,000 decrease in net gains on the sales of securities.The Company’s level of other operating income also declined by $416,000 during the third quarter of this year primarily related to fees associated with interest rate swap transactions with loan customers and gains from other real estate sales activities booked during the third quarter of last year.The increase in general market interest rates that occurred late in the second quarter and continued through the third quarter of this year impacted the Company’s opportunities in the areas of net gains on the sales of loans and securities. The Company’s total non-interest expenses increased by approximately $856,000, or 7%, during the current third quarter compared to the same quarter of last year.The increase in total non-interest expense during the third quarter of this year was largely attributable to an approximately $425,000 increase in salaries and benefits and occupancy related expenses in connection with both increased staffing levels and an increased number of banking locations, and by a nearly $400,000 increase in professional fees during the quarter.The elevated level of professional fees wasassociated with the recently completed acquisition of United Commerce Bancorp of Bloomington, Indiana and with the Company’s review of its overall operating effectiveness and efficiency conducted during the third quarter of this year. “We’re pleased with our financial performance during the past quarter and year-to-date, and are encouraged by both the level of loan demand we’re seeing throughout our footprint and the very positive trends we’re seeing relative to the asset quality of the loans in our portfolio,” stated Mark A. Schroeder, German American’s Chairman & CEO. -1- “The improved economic environment in our market area is reflected in the business activity of our agricultural and commercial clients and in the mindset of our consumer customers, and we’re honored to be able to assist our clients and customers in the growth of their operations and in the achievement of their financial goals.” Schroeder continued, “Effective October 1, 2013, we completed the acquisition of United Commerce Bancorp of Bloomington, Indiana.This transaction will provide an excellent opportunity for German American to enhance our presence in the Bloomington market through the collaboration of our existing franchise in Bloomington with the United Commerce franchise, and we look forward to serving our expanded customer base in this important and growing segment of our market area.We also are looking forward to the opening of our downtown financial center in Columbus, Indiana in the upcoming weeks, in either the late fourth quarter of this year or early in the first quarter of next year.We sincerely thank all of our clients, present and future, for giving us the opportunity to serve them as a trusted advisor within our banking, insurance, investments, and trust lines of business.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.15 per share which will be payable on November 20, 2013 to shareholders of record as of November 10, 2013. Balance Sheet Highlights Total assets for the Company totaled $2.060 billion at September 30, 2013, an increase of $49.5 million compared with June 30, 2013.The increase during third quarter of 2013 was primarily attributable to growth in the Company’s loan portfolio. September 30, 2013 loans outstanding increased by $38.6 million, or approximately 12% on an annualized basis, compared with June 30, 2013, and increased $116.1 million, or 10%, compared to September 30, 2012 total loans outstanding. The increase in loans was broad based across most categories of loans and throughout the Company’s market area. End of Period Loan Balances 09/30/13 06/30/13 09/30/12 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $7.5 million at September 30, 2013 compared to $10.2 million of non-performing assets at June 30, 2013 and $13.8 million at September 30, 2012.Non-performing assets represented 0.37% of total assets at September 30, 2013 compared to 0.51% of total assets at June 30, 2013, and compared to 0.70% at September 30, 2012.Non-performing loans totaled $6.9 million at September 30, 2013 compared to $8.6 million at June 30, 2013 and compared to $12.1 million of non-performing loans at September 30, 2012.Non-performing loans represented 0.54% of total loans at September 30, 2013 compared with 0.69% of total outstanding loans at June 30, 2013 and 1.04% of total loans outstanding at September 30, 2012. Non-performing Assets 09/30/13 06/30/13 9/30/12 (dollars in thousands) Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 91 94 - Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ -2- The Company’s allowance for loan losses totaled $14.5 million at September 30, 2013 representing a decline of $799,000, or 21% on an annualized basis, from June 30, 2013 and a decline of $1,458,000, or 9%, from September 30, 2012.The allowance for loan losses represented 1.13% of period-end loans at September 30, 2013 compared with 1.23% of period-end loans at June 30, 2013 and 1.37% of period-end loans at September 30, 2012.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $2.1 million as of September 30, 2013, $2.8 million at June 30, 2013 and $3.8 million at September 30, 2012. Total deposits increased $29.1 million or 7% on an annualized basis, as of September 30, 2013 compared with June 30, 2013 total deposits and increased by approximately $52.0 million or 3% compared with September 30, 2012. End of Period Deposit Balances 09/30/13 06/30/13 09/30/12 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ Results of Operations Highlights – Quarter ended September 30, 2013 Net income for the quarter ended September 30, 2013 totaled $6,483,000 or $0.51 per share, a decline of $49,000 or 1% from the second quarter of 2013 net income of $6,532,000 or $0.52 per share, and an increase of $191,000, or 3%, from the third quarter of 2012 net income of $6,292,000 or $0.50 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended September 30, 2013 Quarter Ended June 30, 2013 Quarter Ended September 30, 2012 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
